J-S13025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    ANTHONY ROCCO FRANKLIN                      :
                                                :
                       Appellant                :   No. 871 MDA 2019

      Appeal from the Judgment of Sentence Entered December 27, 2018
     In the Court of Common Pleas of Columbia County Criminal Division at
                       No(s): CP-19-CR-0000394-2017


BEFORE:      STABILE, J., DUBOW, J., and PELLEGRINI, J.*

MEMORANDUM BY DUBOW, J.:                              FILED OCTOBER 26, 2020

        Appellant, Anthony Rocco Franklin, appeals from the Judgment of

Sentence entered on December 27, 2018, after a jury convicted him of First-

Degree Murder and related crimes.1             He asserts the trial court abused its

discretion in denying his Motion to Change Venue and his request that the jury

visit the murder site. He also challenges the sufficiency and weight of the

evidence. After careful review, we affirm.

        In 2007, Frank Spencer first reported to Hemlock Township police that

his estranged wife, Maria Sanutti-Spencer, had threatened to kill him or to
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The jury convicted Appellant of First-Degree Murder, Conspiracy, Burglary,
two counts of Arson, and Terroristic Threats. 18 Pa.C.S. §§ 2502(a), 903(a),
3502(a)(2), 3301(a)(1)(i), (ii), and 2706(a)(1), respectively.
J-S13025-20



have Appellant (her father) kill him. Subsequently, Mr. Spencer filed regular

reports detailing the threats against him, and these reports increased in

frequency up until his murder in July 2012.2

        In 2007 and 2008, while incarcerated on unrelated charges, Appellant

repeatedly solicited a fellow inmate to kill Mr. Spencer.       When this fellow

inmate refused, Appellant replied, “Well, I’ll take care of it myself.” N.T. Trial,

10/12/18, at 287. In July 2009, Appellant was released on parole.

        On October 31, 2009, Appellant burglarized a home and office owned

by Mr. Spencer, taking Mr. Spencer’s business records.3           Thereafter, Ms.

Sanutti-Spencer texted to Mr. Spencer, “Thanks for all the cash receipts.

Extremely helpful.” Id. at 476. When the police asked her how she obtained

these records, Ms. Sanutti-Spencer stated her belief that members of her

family had taken them. Appellant admitted to police that he was present when

Ms. Sanutti-Spencer received the records. Additionally, Appellant would later

admit that he had burglarized this home.

        In November 2009, Appellant intervened in a dispute between Mr.

Spencer and Ms. Sanutti-Spencer. Appellant “told her to stop, that he would

take care [of it], that he would see [Mr. Spencer] dead.” Id. at 318.

        In January 2010, Mr. Spencer planned to vacation in the Dominican

Republic with his girlfriend. On the night before their trip, on January 24,
____________________________________________


2   A divorce decree issued in June 2012, shortly before Mr. Spencer’s murder.

3The building was located at 1394 Millville Road, Hemlock Township, Columbia
County. Mr. Spencer did not reside at this home.

                                           -2-
J-S13025-20



2010, Appellant set fire to the building located at 1394 Millville Road, and it

was destroyed. Appellant would later admit to the arson.

       Shortly after the fire, Ms. Sanutti-Spencer relayed a message from

Appellant through a mutual friend to Mr. Spencer, warning Mr. Spencer that if

he didn’t apologize to Appellant, “he was a dead man.” Id. at 376.4

       On July 1, 2012, Appellant shot Mr. Spencer from a “sniper’s nest”

hidden across the street from Mr. Spencer’s home.5             Appellant then

approached Mr. Spencer as he lay dying and shot him again in the head.

Appellant and Ms. Sanutti-Spencer dragged Mr. Spencer’s body inside and

tried to clean blood from the outside of the home. Appellant would later admit

to several people, including his two sons, that he had murdered Mr. Spencer.

       In August 2013, after providing testimony to a grand jury investigating

the Spencer murder, Appellant fled to Argentina, where local authorities

eventually apprehended him.6 While awaiting extradition, Appellant admitted

his involvement in these crimes to another inmate, who later testified at

Appellant’s trial.

____________________________________________


4It is not clear why Appellant demanded an apology. Trial testimony indicates
only that “[Mr. Spencer] made an ass out of [Appellant]” at a party. Id. at
376.

5Mr. Spencer’s home was located at 20 Fairview Drive, Hemlock Township,
Columbia County.

6Following issuance of the Grand Jury Presentment, the Commonwealth filed
charges against Appellant on July 28, 2014.



                                           -3-
J-S13025-20



       In April 2017, Appellant returned to Pennsylvania to face the charges

filed against him. In August 2017, Appellant filed an Omnibus Pre-Trial Motion

seeking, inter alia, a change of venue or venire. Following a hearing, the trial

court denied Appellant’s Motion in relevant part.7 In January 2018, Appellant

filed a Motion in Limine requesting, inter alia, that the jury view the murder

scene. The trial court denied Appellant’s request.

       Following trial in October 2018, the jury convicted Appellant as set forth

above.    On December 27, 2018, the trial court imposed a sentence of life

imprisonment without the possibility of parole and a consecutive term of

eleven to forty-five years of incarceration.

       Appellant timely filed a Post-Sentence Motion, which the trial court

denied. Appellant timely appealed and filed a court-ordered Pa.R.A.P. 1925(b)

Statement. The trial court issued a responsive Opinion.8

       Appellant raises the following issues on appeal:

       1. Did error occur in denial of Appellant’s Motion for Change of
          Venue/Venire?

       2. Did error occur in denial of Appellant’s Motion to transport the
          jury to the scene of the murder?

____________________________________________


7 Appellant renewed his request for change of venue or venire during jury
selection; the trial court again denied Appellant’s request.

8 On June 1, 2020, we concluded that the trial court had failed “to present
adequate facts and analysis addressing the issues raised by Appellant.” Order,
6/1/20. We therefore remanded this matter to the trial court with instructions
to provide an Opinion compliant with Pa.R.A.P. 1925(a). Id. On July 16,
2020, the trial court filed a second Opinion, which included additional analysis.
See generally Trial Ct. Op., 7/16/20, at 1-8.

                                           -4-
J-S13025-20


      3. Was the evidence insufficient to convict?

      4. Was the verdict against the weight of the evidence?

Appellant’s Br. at 12 (suggested answers omitted).

                             Change of Venue or Venire

      In his first issue, Appellant contends that the Columbia County Court of

Common Pleas abused its discretion when it denied his requests for a change

of venue or venire. Appellant’s Br. at 17. According to Appellant, a fair trial

was impossible, as evidenced by the number of potential jurors who were

eliminated from the jury pool either because they knew the parties involved

or acknowledged that they could not be fair and impartial. Id. at 17-18.

      We      review   the    court’s   decision   for   an   abuse   of   discretion.

Commonwealth v. Devries, 112 A.3d 663, 666 (Pa. Super. 2015).

      Venue or venire may be changed by the court before which a case is

pending “when it is determined after hearing that a fair and impartial trial

cannot otherwise be had in the county where the case is currently pending.”

Pa.R.Crim.P. 584(A).

      The focus of the trial court’s inquiry is whether a defendant will suffer

prejudice due to pretrial publicity surrounding his upcoming trial.           Absent

limited circumstances, not relevant here, in which the trial court may presume

prejudice, “the only legitimate inquiry is whether any juror formed a fixed

opinion of [the defendant's] guilt or innocence as a result of the pre-trial

publicity.”    Commonwealth v. Casper, 392 A.2d 287, 291 (Pa. 1978)

(citation omitted). A defendant must demonstrate to the trial court “actual



                                         -5-
J-S13025-20



prejudice in the empaneling of the jury[.]” Commonwealth v. Faulkner,

595 A.2d 28, 41 (Pa. 1991) (citation omitted).

       In addressing Appellant’s claim, the trial court found that the publicity

surrounding this case had not been sensational or inflammatory and that there

had been a significant cooling-off period between the pretrial publicity

surrounding Appellant’s crimes and the commencement of his trial. See Trial

Ct. Op., 07/16/20, at 2-3. It did not find that Appellant had demonstrated

actual prejudice, noting to the contrary that it had empaneled a fair jury with

little difficulty. Id. at 3-4 (“[T]he jury was picked in approximately two (2)

hours.”). The trial court therefore concluded that no change of venue or venire

was necessary. See id.9

       We discern no abuse of discretion in the trial court’s decision to deny

Appellant’s request for a change of venue or venire.          Appellant has not

identified any specific pretrial publicity that undermined his right to a fair and

impartial trial or any specific juror that was biased against him. Moreover, we

have reviewed carefully the transcript of the voir dire of the jury panel. See
____________________________________________


9 We infer from the trial court’s findings concerning the nature of the pre-trial
publicity surrounding Appellant’s case that the court declined to presume that
Appellant suffered prejudice during the jury empanelment. See Trial Ct. Op.
at 2-4; see also Casper, 392 A.2d at 291 (“[A] presumption of prejudice . .
. requires the presence of exceptional circumstances” demonstrating that
“there is a substantial likelihood that a fair trial cannot be had.”). Appellant
has not argued that we should presume prejudice. See Appellant’s Br. at 17-
18. Thus, he has waived our consideration of such claim. See Pa.R.A.P.
2119(a); Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007).




                                           -6-
J-S13025-20



N.T. Jury Selection, 9/11/18, at 1-111. The trial court promptly removed all

panel members who acknowledged that they could not be fair and impartial.10

For these reasons, we conclude that Appellant has not demonstrated actual

prejudice and that the trial court did not abuse its discretion in denying

Appellant’s Motion for Change of Venue or Venire.

                         Jury View of the Murder Scene

       In his second issue, Appellant contends that the trial court abused its

discretion when it denied his request for the jury to view the murder scene in

person. Appellant’s Br. at 18. According to Appellant, it was unfair to deny

him   an    opportunity     to   demonstrate     visually   to   the   jury   that   the

Commonwealth’s version of events was impossible. See generally id. at 19-

21.

       We review the trial court’s decision not to allow a view of the crime

scene for an abuse of discretion. Commonwealth v Pierce, 645 A.2d 189,

197 (Pa. 1994); Pa.R.Crim.P. 643(A).

       The trial court may deny a request to view the crime scene when “the

conditions of the scene at the time of trial [are] not reasonably similar to the

conditions at the time of the murder.” Commonwealth v. McNeil, 679 A.2d
____________________________________________


10  Jury panel members expressed different reasons for their inability to
evaluate fairly the evidence. See, e.g., N.T. Jury Selection, 9/11/18, at 26
(panel member was friends with Appellant and his family). However, in direct
response to a question from the Commonwealth concerning the effect of pre-
trial media coverage surrounding the murder of Mr. Spencer, only four
members of the panel indicated that they could not be fair and impartial. Id.
at 75-78. We therefore reject Appellant’s contention that the panel “was
overwhelmingly biased against [him].” Appellant’s Br. at 18.

                                           -7-
J-S13025-20



1253, 1256 (Pa. 1996), superseded on other grounds by statute as stated in

Commonwealth v. Rega, 933 A.2d 997 (Pa. 2007); Pierce, 645 A.2d at 198

(holding that denial of a motion to view is proper where “exact conditions

could never be adequately duplicated”).

      In explaining it decision to deny Appellant’s request for a view, the trial

court reasoned that it would have been difficult to duplicate the conditions

present at the time of the murder because (1) approximately six years had

passed between the murder and Appellant’s trial and (2) the trial occurred at

a different season of the year. Trial Ct. Op. at 3-4. The trial court therefore

concluded that the jury would little benefit from a view of the murder scene.

See id.; see also N.T. Trial, 10/11/18, at 4-5 (denying Appellant’s request

after brief argument).

      We agree with the trial court’s reasoning. Appellant’s trial was delayed

for many years because he fled to Argentina.        Further, while the murder

occurred during the summer, Appellant’s trial commenced in the fall. Given

the passage of time and the change of seasons, it would have been impossible

to duplicate the conditions present at the time of the murder. We therefore

discern no abuse of the trial court’s discretion in denying Appellant’s request

that the jury view the murder scene.

                         Sufficiency of the Evidence

      In his third issue, Appellant contends that the evidence was insufficient

to support the jury’s verdict. Appellant’s Br. at 21. After review, we agree

with the trial court that Appellant has waived this claim.

                                      -8-
J-S13025-20



      It is well-settled that to preserve a challenge to the sufficiency of the

evidence in a criminal case, the appellant must specify in his Pa.R.A.P. 1925(b)

statement how the Commonwealth’s evidence did not establish his alleged

crimes.   Commonwealth v. Williams, 959 A.2d 1252, 1257 (Pa. Super.

2008). To do so, an appellant’s statement must delineate “the element or

elements upon which the evidence was insufficient.”       Commonwealth v.

Carr, 227 A.3d 11, 18 (Pa. Super. 2020) (citation omitted); see also

Commonwealth v. Tyack, 128 A.3d 254 (Pa. Super. 2015). “Such specificity

is of particular importance in cases where . . . the [a]ppellant was convicted

of multiple crimes each of which contains numerous elements that the

Commonwealth must prove beyond a reasonable doubt.” Commonwealth

v. Gibbs, 981 A.2d 274, 281 (Pa. Super. 2009) (citation omitted).

      Here, the trial court concluded that Appellant’s Rule 1925(b) Statement

invited “speculation, conjecture, and/or guess[work] . . . [and] failed to

specify which elements and convictions were not prove[n] beyond a

reasonable doubt.” Trial Ct. Op. at 6. The trial court therefore concluded that

Appellant waived his sufficiency claim. Id.

      We agree. Appellant failed to identify which of his many crimes that he

sought to challenge as unsupported by sufficient evidence.       Moreover, he

made no attempt to delineate the specific elements of any crime for which he

was convicted.    Rather, Appellant broadly stated that “the evidence was




                                     -9-
J-S13025-20



insufficient to convict[.]” Pa.R.A.P. 1925(b) Statement, 7/10/19, at ¶ 3.11

Appellant’s failure is egregious because the jury convicted him of six distinct

crimes, each with numerous elements that the Commonwealth must prove

beyond a reasonable doubt. For these reasons, we agree with the trial court

that Appellant waived his sufficiency challenge.

                              Weight of the Evidence

       In his fourth issue, Appellant challenges the weight of the evidence.

Appellant’s Br. at 22.           Appellant’s argument essentially contests the

persuasiveness of the Commonwealth’s extensive circumstantial evidence.

See id. at 23-28; see also Pa.R.A.P. 1925(b) Statement at ¶ 4 (“[T]he

Commonwealth’s        version    of   events   requires   belief   in   an   impossible

narrative.”). No relief is due.

       “The weight of the evidence is exclusively for the finder of fact who is

free to believe all, part, or none of the evidence and to determine the

credibility of the witnesses.” Commonwealth v. Champney, 832 A.2d 403,

408 (Pa. 2003) (citation omitted).

       “Appellate review of a weight claim is a review of the [trial court’s]

exercise of discretion, not of the underlying question of whether the verdict is

against the weight of the evidence.” Commonwealth v. Clay, 64 A.3d 1049,

____________________________________________


11 In support of his sufficiency claim, Appellant further asserted that the
evidence included “an unreliable time frame, wet blood at a presumably old
crime scene[,] and no physical evidence linking [Appellant] to the crimes”, all
of which are arguments addressed to the weight, not the sufficiency, of the
evidence. Pa.R.A.P. 1925(b) Statement at ¶ 3.

                                          - 10 -
J-S13025-20



1055 (Pa. 2013) (citations omitted; emphasis removed). “It is the trial court's

function to evaluate and weigh the evidence; such determinations are not

lightly disturbed by an appellate court.” Commonwealth v. Hamaker, 541

A.2d 1141, 1143 (Pa. Super. 1988) (citation omitted).

      Thus, the trial court’s decision whether a verdict was or was not against

the weight of the evidence is one of the least assailable of its rulings. See

Commonwealth v. Widmer, 744 A.2d 745, 753 (Pa. 2000). We will not

reverse the trial court’s decision unless it has “palpably abused its discretion.”

Commonwealth v. Castelhun, 889 A.2d 1228, 1234 (Pa. Super. 2005)

(citation omitted).

      In addressing Appellant’s weight claim, the trial court deferred to the

jury as the finders of fact. The trial court noted that “the evidence was more

than sufficient[,]” and concluded that the jury’s guilty verdict would not “shock

the conscience of a reasonable person.” Trial Ct. Op. at 8.

      Following our review of the evidence, we discern no palpable abuse of

the trial court’s discretion in denying Appellant’s weight claim. It was within

the jury’s purview to weigh the extensive circumstantial evidence presented

by the Commonwealth establishing Appellant’s guilt in these crimes.            In

addition, it was within the jury’s purview to determine the credibility of the

testimony of a former fellow inmate, as well as Appellant’s two sons, that

Appellant admitted to being present or actually committing the murder of Mr.

Spencer and the burglary of his home.         See N.T. Trial, 10/15/18, at 665

(testimony of Michael Sanutti), 679-81 (testimony of Anthony Rocco Sanutti,

                                     - 11 -
J-S13025-20



Jr.); see also Commonwealth Exhibit # 200, N.T. Deposition, 3/29/18, at 29-

35 (videotaped testimony of David Roman, a fellow inmate of Appellant in

Argentina). The jury’s verdict does not shock the conscience of this Court.

For these reasons, we discern no abuse of the trial court’s discretion in denying

Appellant’s weight claim.

      Judgment of Sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/26/2020




                                     - 12 -